Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                             Aug 14 2014, 9:35 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

DEIDRE L. MONROE                               GREGORY F. ZOELLER
Lake Superior Court, Juvenile Division         Attorney General of Indiana
Public Defender’s Office
Gary, Indiana                                  ROBERT J. HENKE
                                               DAVID E. COREY
                                               Deputies Attorney General
                                               Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE                           )
TERMINATION OF THE PARENT-                     )
CHILD RELATIONSHIP OF:                         )
                                               )
G.V. (Minor Child)                             )
                                               )
   And                                         )
                                               )
M.V. (Mother),                                 )
                                               )
       Appellant-Respondent,                   )
                                               )
              vs.                              )      No. 45A03-1312-JT-502
                                               )
INDIANA DEPARTMENT OF                          )
CHILD SERVICES,                                )
                                               )
       Appellee-Petitioner.                    )
                     APPEAL FROM THE LAKE SUPERIOR COURT
                    The Honorable Thomas W. Webber, Sr., Senior Judge
                             Cause No. 45D06-1304-JT-111



                                     August 14, 2014

              MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge

       Appellant-Respondent M.V. (Mother) appeals the decision of the juvenile court

terminating her parental rights with regard to G.V. Mother contends that the Appellee-

Petitioner Indiana Department of Child Services (DCS) presented insufficient evidence to

show that the conditions leading to G.V.’s removal would not be remedied, that Mother

posed a threat to G.V.’s well-being, and that the termination of her parental rights is in

G.V.’s best interests. Finding sufficient evidence to support the termination of Mother’s

parental rights, we affirm the judgment of the juvenile court.


                                          FACTS


       G.V. tested positive for trace amounts of marijuana when he was born on February

2, 2012. Mother also tested positive for marijuana. DCS allowed Mother to take G.V.

home from the hospital; however, the infant was removed from Mother on March 5,

2012, after his meconium tested positive for THC. Mother also tested positive for THC

and cocaine at the time of G.V.’s removal.



                                             2
      G.V. was adjudicated to be a Child in Need of Services in April 2012. In May

2012, Mother pleaded guilty to November 2011 theft charges and was sentenced to one

year in the Lake County Work Release Program at the Kimbrough Center and one year of

probation. Mother participated in many programs at the Kimbrough Center, including

parenting classes and a substance abuse education program. Despite her participation in

these programs, following her October 2012 release from Kimbrough, Mother tested

positive for marijuana. Mother also tested positive for marijuana in November 2012.

      DCS filed a petition to terminate Mother’s parental rights in April 2013.

Testimony at the December 2013 termination hearing revealed that Mother participated

in an intensive substance abuse inpatient program in July 2013 and then tested positive

for marijuana in August 2013, which was a probation violation. The testimony further

revealed that Mother had prior convictions for battery, obtaining a controlled substance

by forgery, and theft, as well as recent convictions for operating a vehicle while

intoxicated and possession of marijuana. She also had pending charges for three counts

of conversion, operating while intoxicated, and resisting law enforcement.

      At the time of the hearing, Mother was back at the Kimbrough Center with an

anticipated release in March 2014. She did not have housing or employment, and she

testified at the hearing that she was unable to care for G.V. She had not visited with her

child since February 2013.

      G.V., who has been in foster care with Mother’s cousin for almost two years, has

problems with his hearing and balance, which have required several surgeries. He was

                                            3
scheduled for an additional surgery for an ear infection at the time of the termination

hearing. According to DCS case worker Darren Washington, G.V.’s foster mother “has

definitely been on target when there have been problems with him to take care of him.”

Tr. p. 61. The DCS plan is for foster mother to adopt G.V.

       On December 4, 2013, the juvenile court issued an order terminating Mother’s

parental relationship with G.V. Mother now appeals the termination.

                             DISCUSSION AND DECISION

       The traditional right of parents to establish a home and raise their child is

protected by the Fourteenth Amendment to the United States Constitution. Bester v.

Lake County Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). However,

parental rights may be terminated when parents are unable or unwilling to meet their

parental responsibilities. Id. The purpose of terminating parental rights is not to punish

the parent but to protect the child. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999),

trans. denied.

       In reviewing the termination of parental rights, we will neither reweigh the

evidence nor judge the credibility of witnesses. Id. We consider only the evidence most

favorable to the judgment that supports the trial court’s decision and the reasonable

inferences drawn from that evidence. Id. In deference to the trial court's unique position

to assess the evidence, we set aside the judgment terminating a parent-child relationship

only if it is clearly erroneous. Id. If the evidence and inferences support the trial court's

decision, we must affirm. Id.

                                             4
       When DCS seeks to terminate parental rights, it must plead and prove by clear and

convincing evidence:

       (A)    that one (1) of the following is true:

              (i)    The child has been removed from the parent for at least six
                     (6) months under a dispositional decree.
                     ....

       (B)    that one (1) of the following is true:

              (i)    There is a reasonable probability that the conditions that
                     resulted in the child’s removal or the reasons for placement
                     outside the home of the parents will not be remedied.

              (ii)      There is a reasonable probability that the continuation of the
                        parent-child relationship poses a threat to the well-being of
                        the child.
              ....

       (C)    that termination is in the best interests of the child; and

       (D)    that there is a satisfactory plan for the care and treatment of the
              child.

Ind. Code § 31-35-2-4(b)(2); In re I.A., 934 N.E.2d 1127, 1133 (Ind. 2010).

       Mother argues that there is insufficient evidence to support the termination of her

parental rights. Specifically, she first contends that there is insufficient evidence to show

that there is a reasonable probability that the conditions that resulted in G.V.’s removal or

the reasons for placement outside the home will not be remedied and that there is a

reasonable probability that the continuation of the parent-child relationship poses a threat

to G.V.’s well-being.



                                               5
       Because subsection (b)(2)(B) is written in the disjunctive, DCS need prove only

one of the two requirements in subsection (B). Id. As we find it to be dispositive under

the facts of this case, we consider only whether DCS established there was a reasonable

probability that the conditions resulting in the removal or reasons for placement of G.V.

outside the home would not be remedied.

       To make this determination, the trial court should judge a parent’s fitness to care

for her child at the time of the termination hearing, taking into consideration evidence of

changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001). The trial court

must also evaluate a parent’s habitual patterns of conduct to determine the probability of

future neglect or deprivation of the child. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App.

2010). Among the circumstances that the trial court may properly consider are a parent’s

criminal history, drug and alcohol abuse, historical failure to provide support, and lack of

adequate housing and employment. McBride v. Monroe County Office of Family and

Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). The Indiana Supreme Court has

explained that we entrust that delicate balance to the trial court, which has the discretion

to weigh a parent’s prior history more heavily than efforts made only shortly before

termination. In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). Requiring trial courts to give

due regard to changed conditions does not preclude them from finding that parents’ past

behavior is the best indicator of their future behavior. Id.

       Here, Mother has consistently demonstrated an inability to stop using illegal

drugs, to avoid arrest and incarceration, and to provide her son with the safe, stable, and

                                              6
drug-free environment that he needs. Mother has consistently shown her disdain for the

criminal justice system by violating terms of probation. We find sufficient evidence that

there is a reasonable probability that the conditions that resulted in G.V.’s removal will

not be remedied.

       Mother also contends that there is insufficient evidence that termination of the

parent-child relationship is in G.V.’s best interests. A parent’s historical inability to

provide adequate housing, stability, and supervision coupled with a current inability to do

the same supports a finding that termination of parental rights is in the best interests of

the child. Lang v. Starke County Office of Family and Children, 861 N.E.2d 366, 373

(Ind. Ct. App. 2007). Here, Mother has historically been unable to provide adequate

housing, stability and supervision. Further, testimony at the termination hearing reveals

that she is currently unable to provide the same. We therefore find sufficient evidence

that termination of the parent-child relationship is in G.V.’s best interests.

                                       CONCLUSION

       We reverse a termination of parental rights “only upon a showing of ‘clear error’ –

that which leaves us with a definite and firm conviction that a mistake has been made.”

Egly v. Blackford County Department of Public Welfare, 592 N.E.2d 1232, 1235 (Ind.

1992). We find no such error here.

       Affirmed.

KIRSCH, J., and ROBB, J., concur.



                                              7